Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 1, 6-10, 13, 17-20, 22 are objected to because of the following informalities: 
	Claim 1, line 13, “the intensity” should be – the intensity of the radio wave received by the plurality of the second antennas—
	Claim 2, line 2, “intensity of a radio wave” should be – the intensity of the radio wave—
	Claim 6, line 5, claim 7, line 3, claim 8, line 5, claim 9, line 4, “the difference “should be --  the difference between the intensity of the radio wave received by the another second antenna and the predetermined reference intensity—
	Claim 6, line 4, “a capacitance value” should be – the variable capacitance value—
	Claim 7, line 4, “a resistance value” should be – the variable resistance value—
	Claim 8, line 4, “a capacitance value” should be – the variable capacitance value—
	Claim 9, line 2, “PWM” should be-- Pulse Width Modulation (PWM)—
	Claim 10, line 3, “a duty ratio “should be – the duty ratio—
	Claim 10, line 4, “PWM control” should be – the PWM control—
	Claim 13, line 2, “intensity of a radio wave” should be – the intensity of the radio wave—
Claim 17, line 5, claim 18, line 4, claim 19, line 4-5, claim 20, line 4, “the difference “ should be --  the difference between the intensity of the radio wave received by the another second antenna and the predetermined reference intensity—
Claim 17, line 4, “a capacitance value” should be – the variable capacitance value—
Claim 18, line 4, “a resistance value” should be – the variable resistance value—
Claim 19, line 4, “a capacitance value” should be – the variable capacitance value—
Claim 20, line 2, “PWM” should be-- Pulse Width Modulation (PWM)—
	Claim 22, line 1, “An electric” should be – the electric—
	Claim 22, line 2, “a power transmission device including a power transmission coil” should be –“the power transmission device including the power transmission coil—
	Claim 22, line 4, “a power reception device including a power reception coil “ should be – the power reception device including the power reception coil--
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 11, 12, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US20200180459A1) in view of Tani (US20150311726A1)  
With regard to claim 1, Nagata teaches  a position detection system for an electric power transmission system wirelessly transmitting electric power from a power transmission coil ( 12, Fig. 1)  included in a power  transmission device ( e.g., 10, Fig. 1) to a power reception coil  (e.g., 22, Fig. 1) included in a power reception device ( e.g., 20, Fig. 1), the position detection system comprising: at least one first antenna ( e.g., 14, Fig. 1) provided in one device from among the power transmission device   and the power reception device ( also see [0104][0105] the location of 14 can be changed to be on power reception device ( vehicle)); a first transmission circuit( e.g., 120 or any driver for 14 to transmit, Fig. 1) driving the at least one first antenna ( e.g., 14, Fig. 1); a plurality of second antennas ( e.g., 24s, Fig. 1) provided in the other device from among the power transmission device and the power reception device ( also see [0104][0105] the location of 24s can be put to be on power transmission device),  a radio wave detection circuit ( e.g.,  120 and/or 260, Fig. 1) detecting intensity of a radio wave received by the plurality of second antennas ( e.g., 24s, Fig. 1) ( Fig. 8, vehicle power reception device executed a position detection in S20) ; a position detector ( e.g., 260, Fig. 1) detecting a relative position ( detect position relation between the power transmission coil 12 and power reception 22, [0043]) , which is the  between the power transmission  coil  ( e.g., 12, Fig. 1) and the power reception coil ( e.g., 22, Fig. 1), based on the intensity detected by the radio wave detection circuit ([0051] by analyzing the difference of the strength, the unit position relation can be detected,[0082] detects the unit position relation based on the difference in strength of the LF signal received by a plurality of LF receiving antennas 24.) .
Nagata does not teach a second transmission circuit driving at least one second antenna from among the plurality of second antennas.  the radio wave detection circuit detects intensity of a radio wave being transmitted from a second antenna driven by the second transmission circuit from among the plurality of second antennas and being received by another second antenna being a second antenna other than the second antenna driven by the second transmission circuit.
However, Tani teaches a second transmission circuit (e.g., 201, Fig. 2) driving at least one second antenna (e.g., 301, Fig. 2) from among the plurality of second antennas (e.g., 301, 401, Fig. 2).   the radio wave detection circuit ( 403, 406, Fig. 2)  detect intensity of a radio wave ([0033] 406 detects the microwave from 301, also see[0029] control unit detect from the intensity of the wave the positional relationship between the transmitter and receiver  ) being  transmitted from a second antenna ( e.g., 301, Fig. 2)  driven by the second transmission circuit ( e.g., 201, Fig. 2) from among the plurality of second antennas ( e.g., 302, 402, Fig. 2) and being received by another second antenna ( 401, Fig. 2) being a second antenna other than the second antenna( e.g., 301, Fig. 2) driven by the second transmission circuit ( e.g., 201, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nagata, to include a second transmission circuit driving at least one second antenna from among the plurality of second antennas and configure a radio wave to  being  transmitted from a second antenna  driven by the second transmission circuit  from among the plurality of second antennas  and being received by another second antenna being a second antenna other than the second antenna driven by the second transmission circuit , as taught by Tani, in order to correct the misalignment between the power transmitting device and power receiving device based on detected information [0036] of Tani.
With regard to claim 11, the combination of Nagata and Tani teaches all the limitations of claim 1 and Tani further teaches wherein the second transmission circuit (e.g., 201, Fig. 2) drives two or more second antennas from among the plurality of second antennas (more than one 301, Fig. 2). 
With regard to claim 12, Nagata teaches a position detection system (Fig. 1) for an electric power transmission system wirelessly transmitting electric power from a power transmission coil (e.g., 12, Fig. 1) included in a power transmission device (e.g., 10, Fig. 1) to a power reception coil (e.g., 22, Fig. 1) included in a power reception device ( e.g., 20, Fig. 1), the position detection system comprising: at least one first antenna (e.g., 24, Fig. 2) provided in one device from among the power transmission device and the power reception device(e.g., 24 in power reception device 20, Fig. 1); a first radio wave detection circuit (120 and or 260, Fig. 1) detecting intensity of a radio wave received by the at least one first antenna([0051] by analyzing the difference of the strength, the unit position relation can be detected,[0082] detects the unit position relation based on the difference in strength of the LF signal received by a plurality of LF receiving antennas 24);
a plurality of second antennas (e.g., 14, Fig. 1 see [0053] , the number of LF transmitting antennas 14 is not limited to one, but may be two or more. ) provided in the other device from among the power transmission device ( 14 is in 10, Fig. 1) and the power reception device; a position detector ( e.g., 260, Fig. 1) detecting a relative position between the power transmission coil  ( e.g., 12, Fig. 1) and the power reception coil ( e.g., 22, Fig. 1), based on the intensity detected by the first radio wave detection circuit([0051] by analyzing the difference of the strength, the unit position relation can be detected,[0082] detects the unit position relation based on the difference in strength of the LF signal received by a plurality of LF receiving antennas 24.); a transmission circuit ( e.g., 120, Fig. 1) driving the plurality of second antennas ( 14s, Fig. 1);
Nagata does not teach a second radio wave detection circuit detecting intensity of a radio wave received by at least one second antenna from among the plurality of second antennas, wherein the second radio wave detection circuit detects intensity of a radio wave being transmitted from a second antenna driven by the transmission circuit from among the plurality of second antennas and being received by another second antenna being a second antenna other than the second antenna driven by the second transmission circuit from among the plurality of second antennas.
However, Tani teaches a second radio wave detection circuit ( e.g., 403, 406, Fig. 2) detecting intensity of a radio wave ([0033] 406 detects the microwave from 301, also see[0029] control unit detect from the intensity of the wave the positional relationship between the transmitter and receiver  ) received by at least one second antenna ( e.g., one of 401, Fig. 2)  from among the plurality of second antennas ( 301, 401, Fig. 2), wherein the second radio wave detection circuit ( 403, 406, Fig. 2) detects intensity of a radio wave being transmitted from a second antenna ( e.g., 301, Fig. 2) driven by the transmission circuit ( e.g., 201, Fig. 2)  from among the plurality of second antennas ( e.g., 301, 401, Fig. 2) and being received by another second antenna (e.g., 401, Fig. 2) being a second antenna other than the second antenna ( e.g., 301, Fig. 2) driven by the second transmission circuit ( e.g., 201, Fig. 2) from among the plurality of second antennas ( e.g., 301, 401, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nagata, to include a second radio wave detection circuit detecting intensity of a radio wave received by at least one second antenna from among the plurality of second antennas, wherein the second radio wave detection circuit detects intensity of a radio wave being transmitted from a second antenna driven by the transmission circuit from among the plurality of second antennas and being received by another second antenna being a second antenna other than the second antenna driven by the second transmission circuit from among the plurality of second antennas, as taught by Tani, in order to correct the misalignment between the power transmitting device and power receiving device based on detected information [0036].
With regard to claim 21, the combination of Nagata and Tani teaches all the limitations of claim 12, Tani further teaches the second radio wave detection circuit (e.g., 403, 406, Fig. 2) detects intensity of a radio wave received by two or more second antennas (more than two 401s, Fig. 2) from among the plurality of second antennas (401s, 301, Fig. 2).
With regard to claim 22, the combination of Nagata and Tani teaches all the limitations of claim 1, and Nagata further teaches a power transmission device ( e.g., 10, Fig. 1) including a power transmission coil ( e.g., 12, Fig. 1); and a power reception device ( e.g., 20, Fig. 1)  including a power reception coil ( e.g., 22, Fig. 1) to which electric power is wirelessly transmitted from the power transmission coil ( e.g., 12, Fig. 1).

4. Claims 2-4, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata(US20200180459A1) and Tani (US20150311726A1) in further view of YOSHIKAWA (JP-2019080162-A)
With regard to claim 2, the combination of Nagata and Tani teaches all the limitations of claim 1, but not a difference detector detecting a difference between intensity of a radio wave received by another second antenna and predetermined reference intensity.
However, Yoshikawa teaches a difference detector detecting a difference between intensity of a radio wave received by another second antenna and predetermined reference intensity (, “th1” in FIG. 6B is a threshold value to be compared with the radio wave intensity of the wireless signal from the antenna 202 when the position detection unit 104A determines the position of the power receiving device 20. [0041])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to include a difference detector detecting a difference between intensity of a radio wave received by another second antenna and predetermined reference intensity, as taught by Yoshikawa, in order to determine whether or not the power receiving device at the normal position based on the radio wave intensity ([0041] of Yoshikawa)
With regard to claim 3, the combination of Nagata, Tani and YOSHIKAWA teaches all the limitations of claim 2, Yoshikawa teaches further teaches a first switch ( e.g., 106, Fig. 7) changing a connection between the at least one second antenna ( e.g., 1, Fig. 7)  from among the plurality of second antennas ( e.g., 1s, Fig. 7) and the second transmission circuit ( e.g., 103, Fig.7) ; and  Tani further teaches a second switch (e.g., 402, Fig. 2) changing connections between the plurality of second antennas ( e.g., 401, Fig. 2) and the radio wave detection circuit (403, 406, Fig. 2).
With regard to claim 4, the combination of Nagata, Tani and YOSHIKAWA teaches all the limitations of claim 3, Tani teaches a switch controller  ( e.g., 406, Fig. 2) controlling the first switch ( Note that Fig. 7 of YOSHIKAWA teaches controller 104 controls the first switch 106)and the second switch ( e.g., 402, Fig. 2),  wherein the switch controller ( e.g., 406, Fig. 2) controls the second switch ( e.g., 402, Fig. 2) in such a way as to connect a second antenna ( e.g., 401, Fig. 2)  other than a second antenna ( e.g., 301, Fig. 2) connected to the second transmission circuit ( e.g., 201, Fig. 2) by the first switch ( Yoshikawa teaches first switch 106 select the one of antenna to transmit the signal, Fig. 7 of Yoshikawa) from among the plurality of second antennas to the radio wave detection circuit ( e.g., 403, Fig. 2) .
With regard to claim 13, the combination of Nagata and Tani teaches all the limitations of claim 12, but not a difference detector detecting a difference between intensity of a radio wave received by the another second antenna and predetermined reference intensity.
However, Yoshikawa teaches a difference detector detecting a difference between intensity of a radio wave received by the another second antenna and predetermined reference intensity (, “th1” in FIG. 6B is a threshold value to be compared with the radio wave intensity of the wireless signal from the antenna 202 when the position detection unit 104A determines the position of the power receiving device 20.)[0041])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to include a difference detector detecting a difference between intensity of a radio wave received by another second antenna and predetermined reference intensity, as taught by Yoshikawa, in order to determine whether or not the power receiving device at the normal position based on the radio wave intensity ([0041] of Yoshikawa)
With regard to claim 14, the combination of Nagata, Tani and YOSHIKAWA  teaches all the limitations of claim 13, Yoshikawa teaches further teaches a first switch ( e.g., 106, Fig. 7) changing a connection between the plurality of second antenna ( e.g., 1s, Fig. 7)  and the transmission circuit ( e.g., 103, Fig.7) ; and  Tani further teaches a second switch (e.g., 402, Fig. 2) changing connections between the at least one second antenna among the plurality of second antennas ( e.g., 401, Fig. 2) and the radio wave detection circuit (403, 406, Fig. 2).
With regard to claim 15, the combination of Nagata, Tani and YOSHIKAWA teaches all the limitations of claim 14, Yoshikawa further taches a switch controller (104, Fig. 7) controlling the first switch (e.g., 106, Fig. 2) and the second switch ( Tani teaches a switch controller ( e.g., 406, Fig. 2) controls the second switch( e.g., 402, Fig. 2)). wherein the switch controller (e.g., 104, Fig. 7) controls the first switch (e.g., 106, Fig. 2) in such a way as to connect a second antenna (e.g., 1, Fig. 2) the transmission circuit (103, Fig. 7).
 Tani teaches a second antenna (301, Fig. 2)  other than the second antenna ( e.g., 401, Fig. 2) connected to the second radio wave detection circuit ( e.g., 403, 406, Fig. 2)  by a second switch ( e.g., 402, Fig. 2) from among the plurality of second antennas ( e.g., 301, 401, Fig. 2)  connects to transmission circuit ( e.g., 201, Fig. 2).
 Although Tani does not teach the switch controller controls the first switch to connect the second antenna and the transmission circuit.
 Yoshikawa teaches the first switch (e.g., 106, Fig. 7)  to connect the second antenna ( e.g., 1, Fig. 7) and the transmission circuit ( e.g., 103, Fig. 7)   
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 14 , to configure switch controller to control the first switch in such a way as to connect a second antenna other than a second antenna connected to the second radio wave detection circuit by the second switch from among the plurality of second antennas to the transmission circuit., as taught by Yoshikawa, in order to select a desired antenna to transmit the signal, give the user more choice and improve the user’s experience, and avoid use more antenna than necessary and save the power consumption. 


  Allowable Subject Matter 
5. Claims 5-10, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 5 and 16, the prior art of record fails to teach a first capacitive element being connected to the first switch and forming an LC resonant circuit with the second antenna; and a second capacitive element and a first resistor that are connected to the second switch and form an RLC resonant circuit with the second antenna in combination with other limitations of the claim.
With regard to claims 6-8, they depend on claim 5.
With regard to claims 17-19, they depend on claim 16.
With regard to claim 9, 20, the prior art of record fails to teach or suggest the second transmission circuit is PWM controllable, and a duty ratio is adjusted in PWM control of the second transmission circuit in such a way that the difference decreases in combination with other limitations of claims. 
With regard to claim 10, it depends on claim 9.

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikefuji (US20190140483A1) teaches about switch between the power transmission and communication transmission 
Sakakibara (US 20210291681 A1) teaches about the parking aid device 5 includes an on-board communication device 21 which acquires a first positional information sent from a power supply device, and an alignment aid unit 23 which aids in alignment to a power supply unit of the power supply device based on the first positional information
Vorenkamp (US 20100201513 A1) teaches about the portable electronic device may generate a sensory signal that indicates the recommended position with reference to the position of the portable electronic device.
Miyamoto (US 20180309327 A1) teaches that of changes in some kind of electrical property (electrical parameter) related to an individual magnetic coupling element, or to an apparatus and system that utilize a magnetic coupling element. 

Johansen (US 20170180062 A1) teaches about a wireless power system with pwm control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836